Citation Nr: 0333834	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-17 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
intermittent lumbar strain syndrome due to injury, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for 
chronic diarrhea due to undiagnosed illness, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran had active service from November 1990 to July 
1991.

This case came initially before the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  At present, the veteran's case is 
before the Board for appellate adjudication.

The Board notes that, in the October 2002 VA form 9 (Appeal 
to Board of Veterans' Appeals), the veteran requested a 
hearing before a hearing officer.  However, per a January 
2003 Decision Review Officer Conference Report, the veteran 
indicated that she no longer desired to have any type of 
hearing, including the requested RO hearing.  As the record 
does not contain further indication that the veteran has 
requested additional hearings, the Board deems the veteran's 
October 2002 request for a hearing withdrawn.  See 38 C.F.R. 
§§ 20.700-20.704 (2003).

Lastly, as the Board finds that further development is 
necessary with respect to the claim of entitlement to an 
increased disability evaluation for intermittent lumbar 
strain syndrome due to injury, currently evaluated as 20 
percent disabling, that issue will be addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's chronic diarrhea due to undiagnosed illness 
more nearly approximates a disability characterized as 
moderate with frequent episodes of bowel disturbance and 
abdominal distress.  The disability is not characterized as 
severe, manifested by diarrhea or alternating diarrhea and 
constipation, with more or less constant abdominal distress.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for chronic diarrhea due to undiagnosed illness have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.112, 4.113, 4.114, 
Diagnostic Code 7319 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claim on appeal 
via a March 2001 RO letter, the May 2001 rating decision, the 
August 2002 statement of the case, and the November 2002 and 
December 2002 supplemental statements of the case.  
Furthermore, via the March 2001 RO letter and the August 2002 
statement of the case, the veteran was given specific 
information with respect to the VCAA and of the changes in 
the law and VA duties pursuant to the enactment of the VCAA.  
The veteran was informed that the VA would assist her by 
providing a medical examination or obtaining a medical 
opinion if necessary to make a decision regarding her claim.  
She was also advised of the evidence needed from her.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records, including 
the service medical records, and all additional treatment 
records and examinations have been obtained and associated 
with the claims file, including the veteran's records from 
the Mountain Home VA Medical Center (VAMC) and her last VA 
examination report dated April 2001.  No additional records 
which need to be obtained have been identified by the 
veteran.  Furthermore, the veteran was given the opportunity 
to present testimony at a hearing on appeal, but she declined 
such opportunity, as discussed above.  Thus, the duty to 
assist requirement has been satisfied as well.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, as noted above, via the 
March 2001 RO letter and the August 2002 statement of the 
case, the veteran was given specific information with respect 
to the VCAA and of the changes in the law and VA duties 
pursuant to the enactment of the VCAA.  As these documents 
are dated more than one year prior to the present Board 
decision, the VA has complied de facto with the statutory 
one-year period provided for the veteran's response to the 
VCAA notice.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2003).

In this case, in an August 1996 rating decision, the veteran 
was granted service connection for chronic diarrhea due to an 
undiagnosed illness, rated as 10 percent disabling under 
Diagnostic Code 8873-7319, effective November 1994.  The 
veteran is currently seeking an increased rating in excess of 
10 percent.

With respect to the applicable law, during the pendency of 
this appeal in May 2001, effective July 2, 2001, VA amended 
portions of 38 C.F.R. § 4.114, the regulation governing 
ratings of the digestive system.  66 Fed. Reg. 29,488 (May 
31, 2001) (codified as amended at 38 C.F.R. § 4.114).  
However, because the amendment did not change the particular 
code that is applicable to the veteran's claim, which is 
7319, the Board need not analyze the claim pursuant to the 
revised portions of the regulation.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  See 
38 C.F.R. § 4.113 (2003).  The Board notes that ratings under 
Diagnostic Codes 7301 through 7329, inclusive, 7331, 7342, 
and 7345 to 7348 will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  See 38 
C.F.R. § 4.114 (2003).

Under Diagnostic Code 7319, a noncompensable evaluation is 
assigned for mild irritable colon syndrome with disturbance 
of bowel function and occasional episodes of abdominal 
distress.  A 10 percent evaluation is warranted for moderate 
irritable colon syndrome with frequent episodes of bowel 
disturbance and abdominal distress.  And, a 30 percent 
evaluation, the highest available under this code, is 
warranted if the disorder is severe, manifested by diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  See 38 C.F.R. § 4.114 
Diagnostic Code 7319 (2003).

In addition to the above criteria, weight loss is used to 
evaluate digestive system disorders. Weight loss is important 
where there is appreciable loss sustained over a period of 
time, as opposed to minor weight loss or a greater loss for a 
brief period of time.  See 38 C.F.R. § 4.112. The Board notes 
that the amendments to the regulations use to rate the 
digestive system, noted above, also included a revision of 38 
C.F.R. § 4.112 with respect to the definition of weight loss.  
However, as will be discussed below, clinically significant 
weight loss has essentially not been shown to be a 
manifestation of the veteran's chronic diarrhea due to 
undiagnosed illness.  Consequently, the Board will only 
briefly discuss and compare below the old and new criteria 
for weight loss.  

In this case, the medical evidence includes treatment records 
from the Mountain Home VA Medical Center (VAMC) dated from 
1992 to 2002 describing the treatment the veteran has 
received for various health problems, but mostly for a back 
disability.  These records include May 1995 and June 1995 
notations indicating the veteran was treated for chronic 
diarrhea.

An August 1995 VA general examination report indicates the 
veteran was diagnosed with chronic diarrhea, etiology 
undetermined.  And, an April 2001 VA digestive examination 
report indicates that she had occasional nausea occurring one 
to two times per week, associated with bloating and cramping; 
however, she had never had melena or hematochezia.  
Generally, in between these episodes, she felt well.  
Additionally, she reported she had not had any weight loss, 
chills, fevers, or other constitutional symptoms.  Her 
appetite was good, and her dietary habits had not changed.  
Upon physical examination, the veteran was in no acute 
distress, was 5'5" tall weighing 147 lbs, and was deemed to 
be mildly obese.  Upon rectal examination, she had no 
hemorrhoids or fissures, had stool of normal color and 
consistency, and was guaiac negative.  The examiner further 
noted that the veteran had previously undergone extensive 
testing for irritable bowel syndrome, and a review of these 
prior laboratory studies was unremarkable.  There was no 
evidence of anemia, and repeated stool guaiacs were negative.

Applying the criteria of Diagnostic Code 7319 to the facts of 
this case, the Board finds that, by the veteran's own report 
and as shown by the objective medical findings, she had 
occasional nausea occurring one to two times per week, 
associated with bloating and cramping.  However, she had 
never had melena or hematochezia, felt well in between these 
episodes, and had not had any weight loss, chills, fevers, or 
other constitutional symptoms.  As such, the preponderance of 
the evidence simply does not show that her chronic diarrhea 
due to undiagnosed illness is severe, manifested by diarrhea 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  Such symptoms are required for 
an increased rating in excess of 10 percent under Diagnostic 
Code 7319. 

Additionally, the Board notes that the evidence does not show 
the veteran has suffered a considerable amount of weight 
loss, such as a loss greater than 20 percent of the 
individual's baseline weight sustained per three months or 
longer, per 38 C.F.R. § 4.112 (2003).  As well, the evidence 
does not show that she has had appreciable weight loss which 
has been sustained over a period of time, taking into 
consideration her standard age and height, weight tables, and 
her individual predominant weight pattern as reflected by the 
records.  38 C.F.R. § 4.112 (2000).  As a matter of fact, as 
of the April 2001 VA digestive examination, the veteran was 
found to be 5'5" tall weighing 147 lbs, and deemed mildly 
obese, with no evidence of anemia or positive stool guaiacs. 

Hence, the preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
evaluation in excess of 10 percent for chronic diarrhea due 
to undiagnosed illness.  Under these circumstances, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. §§ 5103A, 5107(b); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2003) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003) is warranted.  In the instant case, 
however, the evidence does not show that the above addressed 
service-connected disability causes marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluations) or the need for frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  

Specifically, the Board finds that the medical evidence of 
record simply does not show that the service-connected 
disability addressed in this decision, per se, is productive 
of marked interference with employment.  In this respect, the 
law is clear that only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on this issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  To the extent that the claimant may experience 
functional impairment due to the service-connected disability 
addressed here, the Board finds that such impairment is 
contemplated in the currently assigned rating. 

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant the assignment of a higher 
rating on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A disability evaluation in excess of 10 percent for chronic 
diarrhea due to undiagnosed illness is denied.


REMAND

As discussed above, pursuant to the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Furthermore, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).  Moreover, in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA and the holding in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), have not been fulfilled regarding the issue of an 
increased disability evaluation in excess of 20 percent for 
intermittent lumbar strain syndrome due to injury.  See also 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002).  For the reasons described below, the case is 
remanded to the RO for additional development. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002); Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); and Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334  (Fed. Cir. 2003).  
The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant as set forth in the 
VCAA and relevant case law as 
specifically affecting the issue of an 
increased disability evaluation in excess 
of 20 percent for intermittent lumbar 
strain syndrome due to injury.

2.  The RO should contact the veteran and 
request that she provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated her, and who 
possess records relevant to her service-
connected intermittent lumbar strain 
syndrome since January 2001, the date of 
receipt of claim.  Provide the veteran 
with release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider she identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that adjudication of the claim will be 
continued without these records unless 
she is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating her claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any recent treatment at any VA 
medical facility relevant to her service-
connected back disability.  All 
identified treatment records from any 
reported VA medical facility dated from 
January 2001, the date of receipt of 
claim, to the present which are not 
already contained within the claims file 
should be obtained and associated with 
the claims file.  Additionally, the RO 
should obtain any relevant treatment 
records from the Mountain Home VA Medical 
Center dated from November 2002 to the 
present.  If the search for the above 
records has negative results, the claims 
file must be properly documented with 
information obtained from the VA 
facility(ies).  Furthermore, the veteran 
should be specifically informed as to 
what portion of the evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating her claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
orthopedist, to evaluate the severity of 
the veteran's service-connected 
intermittent lumbar strain syndrome.  The 
claims folder must be made available to 
and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be conducted in order 
to assess the current status of the 
service-connected disabilities, including 
1) x-rays studies and 2) range of motion 
studies (with specific measurements 
expressed in degrees).  Following a 
review of the veteran's medical records 
and history, the examiner should discuss 
all relevant medical evidence/findings 
regarding the service-connected 
intermittent lumbar strain syndrome.  The 
examiner must proffer an opinion as to 
the specific extent and severity of the 
appellant's disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
this disability, including precipitating 
and aggravating factors (i.e., movement 
and activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, the effect the disability 
has upon daily activities, and the degree 
of functional loss of the affected parts, 
if any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  The examiner should further 
address the extent of functional 
impairment attributable to any reported 
pain.  

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected intermittent lumbar 
strain syndrome has, if any, on her 
earning capacity.  The examiner should 
further comment as to the veteran's 
current level of occupational impairment 
due to her disability, and as to other 
alternative types of employment 
recommended for the veteran, if any, 
given this disability.  Moreover, the 
examiner should render an opinion as to 
whether this disability alone has caused 
marked interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected 
intermittent lumbar strain syndrome, in 
correlation with the applicable 
diagnostic criteria set forth in the VA 
Rating Schedule, 38 C.F.R. Part 4 (2003).  

5.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising her of the 
consequences of her failure to report to 
the examination.  If she fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to an increased 
disability evaluation in excess of 20 
percent for intermittent lumbar strain 
syndrome due to injury.  The RO should 
take into consideration 38 C.F.R. §§ 
4.14, 4.40, 4.45, 4.59, and the holdings 
in DeLuca v. Brown, 8 Vet. App. 202, 204-
7 (1995).  Furthermore, the RO's 
consideration of referring the service-
connected claim for extraschedular 
evaluations under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication.  

8.  If the determination remains 
unfavorable to the veteran, she should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran is free to submit any additional evidence she 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until she is 
notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



